Exhibit 10.1
 
 
AMENDMENT NO. 1
to the
PRUDENTIAL SAVINGS BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 (the "Amendment") to the Amended and Restated Employment
Agreement between Prudential Savings Bank, a Pennsylvania‑chartered, stock-form
savings bank (the "Bank"), and Jack E. Rothkopf (the "Executive") dated June 17,
2015 (the "Agreement"), is hereby effective as of November 13, 2015.


WHEREAS, the Executive is presently employed as the Senior Vice President, Chief
Financial Officer and Treasurer of the Bank;


WHEREAS, effective June 17, 2015, the Executive and the Bank entered into the
Agreement which provided for, among other things, a minimum Base Salary, as such
term is defined in Section 3(a) of the Agreement, during the term of the
Agreement;


WHEREAS, the Executive has voluntarily agreed to a reduction in his Base Salary
for the one year period December 1, 2015 through November 30, 2016 in light of
the Bank's current operating situation and the Compensation Committee of the
Board of Directors has agreed to the terms of such adjustment of the Executive's
Base Salary;


WHEREAS, the Bank and the Executive desire to amend the Agreement to reflect the
mutually agreed upon revision to the Executive's Base Salary; and


WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
set forth in the Agreement, as amended by this Amendment.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the Bank and the Executive do hereby agree to amend the Agreement as
follows:


1.            Section 3(a) of the Agreement be and hereby is rescinded and
deleted and replaced in its entirety by the following:



3(a) The Employer shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $169,950 per year ("Base
Salary"), which may be increased from time to time in such amounts as may be
determined by the Board of Directors of the Employer and may not be decreased
without the Executive's express written consent; provided, however,
notwithstanding anything to the contrary herein, for the period December 1, 2015
through November 30, 2016 (the "Adjustment Period"), Executive's Base Salary
shall be $153,000 per year and upon conclusion of the Adjustment Period,
effective December 1, 2016, Executive's Base Salary shall return to $169,950
unless otherwise mutually agreed to in writing. In addition to his Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Board of Directors of the
Employer.


 

--------------------------------------------------------------------------------

2.            All other sections and provisions in the Agreement shall continue
in full force and effect and are incorporated by reference into this Amendment.


[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement as of the date first written above.


ATTEST:
 
PRUDENTIAL SAVINGS BANK
                             
By:
/s/Regina Wilson
 
By:
/s/Joseph R. Corrato
Name:
Regina Wilson
   
Joseph R. Corrato
Title:
Corporate Secretary
   
President and Chief Executive Officer
                         
EXECUTIVE
                                   
By:
/s/Jack E. Rothkopf
       
Jack E. Rothkopf

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3